DETAILED ACTION
	Receipt of Applicant’s Amendment, filed January 10, 2022 is acknowledged.  
Claims 1, 9, 12, 14, 20 were amended.
Claims 11, 19, 27 and 28 were cancelled.
Claims 1-10, 12-18, 20-26 are pending in this office action.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 10, 2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10, 12-18, 20-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regard to claims 1, 14, and 20 the claims recite “receive the subsequent request from a second client device that is different from the first client device”.  The specification never states where the subsequent request is issued from.  Applicant argues that the Paragraphs [0017], [0019], [0020], [0021], and [0023] provide support for this claim limitation and cites to MPEP 2163 stating that subject matter of a claim need not be described literally (i.e., using the same terms or in haec verba) in order for the disclosure to satisfy the description requirement”.
MPEP 2163 (B) recites:
While there is no in haec verba requirement, newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure. An amendment to correct an obvious error does not constitute new matter where the ordinary artisan would not only recognize the existence of the error in the specification, but also recognize the appropriate correction.

The cited sections of the specification provide support for multiple clients accessing the network, but there is no express recitation of who issues the second requires the first and second requests to be issued from different client devices.  The original speciation simply does not described, either expressively, implicitly, or inherently, a situation where the first and second requests are required to be from different client devices.
Whether one of ordinary skill in the art may consider it reasonable for the disclosed device to receive the first and second requests from distinct devices is not sufficient to provide express, implicit, or inherent support for the claim limitation.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1-10, 12-18, 20-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regard to claims 1, 14, and 20 the claims recite:
… wherein the set of one or more temporary cache entries indicates that a categorization of the first URL is being resolved… determine that a false positive response, incorrectly indicating that a database with the bloom filter includes categorization information for the first URL… based at least in part on a category received as a result of the second query: update the cache, at least in part by: associating the category received as the result of the second query with the first URL

One of ordinary skill in the art would recognize the term “categorization” as the act of placing something in a category.  As such one of ordinary skill may reasonably interpret the reference to “a category” as a reference to the categorization, or as a new category.  It is suggested that the claims be amended to give two distinct labels for the category for the first URL and the category for the second URL.  For examination purposes this claim limitation has been interpreted to mean -- … wherein the set of one or more temporary cache entries indicates that a first categorization of the first URL is being resolved… determine that a false positive response, incorrectly indicating that a categorization information for the first URL… based at least in part on a second category received as a result of the second query: update the cache, at least in part by: associating the second category received as the result of the second query with the first URL--.
Please note that the claim label “categorization information” has been read as a claim element distinct from the first and second categories.  This claim limitation has been interpreted in light of Paragraph [0028] of the specification as false positive categorization information.

With regard to claims 14 and 20, the claim recites “determining that a representation for the received URL is not present in the cache”.  The recited “received URL” lacks antecedent basis.  For examination purpose this claim limitation has been construed to mean -- determining that a representation for the first URL is not present in the cache--.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

s 1, 2, 4-6, 8-10, 12, 14-18, 20, 21, 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cohen [2011/0191342] in view of Bain [4829425].

With regard to claim 1 Cohen teaches A system, comprising: 
a processor configured a computer system (Cohen, ¶22) to: 
receive, from a first client device (Cohen, ¶25 “the client may request reputations for a specific URL”; Figure 1, see the top box in the stack of 134 “client device” boxes), a request to access a first uniform resource locator (URL) as the specific URL (Cohen, ¶25 “the client may request reputations for a specific URL”; Figure 3, 302 “receive URL”); 
determine that a representation of the first URL is not present in a cache (Cohen, ¶80 “when the URL is not found in the cached reputation database”; Figure 3, 304 and 316) and in response to the determination as when the information was not found in the cached (Cohen, Fig. 3, 316; ¶90 “If the local data does exist in the block 316”) the system checks the bloom filter (Cohen, Fig. 3, 326; ¶93 “the tree of URLs may be searched in block 326 to identify a node in which the probabilistic set membership keys may indicate that the requested URL or some variant maybe available from the reputation server”) then issues a query to the bloom filter if a previous query has not been made  (Cohen, Figure 3, 328, 329; ¶94 “if the additional information may be available in block 328 and a previous query has not been made in block 329, the query may be sent to the server in block 330 and the response received in block 332), insert a set of one or more … as marking that the server has been queried (Cohen, Figure 3,  corresponding to the first URL as the query from block 302 (Cohen, ¶96 “The query in block 330 may include just the URL from block 302, while in other embodiments, the query in block 330 may include variants of the URL from block 302”) into the cache (Cohen, ¶80 “the cached reputation database”), wherein the set of one or more … indicates (Cohen, Figure 3, 320, see “yes” direction indicating that the server has already been queried) that a categorization (Cohen, ¶80 “a query may be made to the server to fetch the classification and populate the cached reputation database”) of the first URL as the query from block 302 (Cohen, ¶96 “the query in block 330 may include just the URL from block 302, while in other embodiments, the query in block 330 may include variants of the URL from block 302”) is being resolved as the response from the server (Cohen, Figure 3, 330, 332, 334; ¶94 “the query may be sent to the server in block 330 and the response received in block 332.  The response may be stored in the cache reputation database in block 334”), and wherein as a result of the insertion of the set of one or more … as marking that the server has been queried (Cohen, Figure 3, 329) into the cache (Cohen, ¶80 “the cached reputation database”), a subsequent request as a second request of the plurality of requests contemplated (Cohen, ¶47 “the device 102 may receive requests from client devices 134”) received for access to a related URL as a variant of the requested URL (Cohen, ¶93 “the requested URL or some variant may be available from the reputation server”; ¶95 “When a previous query has been made in block 329, this indicates that the eruption server may have transmitted all of the available information and that further query may be unproductive”) that is different from the first URL as the query from block 302 (Cohen, ¶96 “the query in block 330 may include just the URL from block 302,  but related to the first URL as the variants are clearly different from but related to the original URL (Cohen, ¶69 “identify multiple variants of the requests URL”) will be … pending (Cohen, ¶95 “When a previous query has been made in block 329, this indicates that the eruption server may have transmitted all of the available information and that further query may be unproductive”) a resolution of the categorization of the first URL's (Cohen, ¶72 “a domain may have many thousands of children URLs but when those child URLs all share the same classification as the top level URL, a single classification definition for the top level URL may be inherited to all the lower level URLs”); 
receive the subsequent request as a second request of the plurality of requests contemplated (Cohen, ¶47 “the device 102 may receive requests from client devices 134”) from a second client device (Cohen, ¶25 “the client may request reputations for a specific URL”; Figure 1, see the bottom box in the stack of 134 “client device” boxes) that is different from the first client device (Cohen, Figure 1, 134 see the plurality of distinct boxes drawn for the client devices) and … (Cohen, ¶95 “When a previous query has been made in block 329, this indicates that the eruption server may have transmitted all of the available information and that further query may be unproductive”) the subsequent request from the second client device as a second request of the plurality of requests contemplated (Cohen, ¶47 “the device 102 may receive requests from client devices 134”) … the resolution of the categorization of the first URL (Cohen, Figure 3, 334 “Store response in cached database”);
match (Cohen, Figure 3, 326; ¶93 “the tree of URLs may be searched in block 326 to identify a node in which the probabilistic set membership keys may indicate that the requested URL or some variant may be available from the reputation server”)at least a portion of a representation of the first URL as the signature and variations of the URL Cohen ¶111 “the URL may be processed by one, two, or more hash functions to generate a signature that is used in the bloom filter”) against a bloom filter (Cohen, ¶112 “the signature may be compared to the probabilistic set membership key”; Figure 5, 508) to check to see if the URL is in the Database (Cohen, Figure 3, 326, 328); 
in response to receiving an "accept" as a result of the match against the bloom filter (Cohen, Figure 3, 326; ¶93 “the tree of URLs may be searched in block 326 to identify a node in which the probabilistic set membership keys may indicate that the requested URL or some variant may be available from the reputation server”) please note that the “accept” response has been interpreted in view of Paragraphs [0027 and [0028] of the original specification which highlights that the URL is present in the database, perform a first query using the matched portion as the original query from block 302 (Cohen, Figure 3, 330; ¶96 “the query in block 330 may include just the query from block 302, while in other embodiments, the query in block 330 may include variants of the URL from block 302”); 
determine that a false positive response (Cohen, ¶35 “the probabilistic set membership mechanism may result in false positive results”), incorrectly indicating that a database associated with the bloom filter includes categorization information for the first URL as the results from the reputation search are a false positive, meaning the URL was not present in the database (Cohen, ¶35 “A false , is returned by the bloom filter (Cohen, ¶112 “the signature may be compared to the probabilistic set membership key”; Figure 5, 508) to check to see if the URL is in the Database (Cohen, Figure 3, 326, 328), and in response to determining that the false positive response the system storing the results from the database search (Figure 3, see arrow from 334 to 310) the system would continue operating by checking if local data is stored (Figure 3, see arrow from 310 to 338) is returned: 
determine a modification to make to the first query (Cohen, Figure 3, 310 “determine variants”; ¶87 “The reputation client may determine the variants of a URL in block 310.  The variants may include host variants and path variants”) and use the modification to perform a second query as variants of the URL (Cohen, Figure 3, 330; ¶96 “the query in block 330 may include variants of the URL from block 302”) that is different from the first query as a second iteration of the operation (Figure 3, see the loop; ¶96 “the query in block 330 may include variants of the URL from block 302”); and 
based at least in part on a category received as a result of the second query (Cohen, ¶26 “the URL reputation server may determine a classification for a given URL”; Figure 3, 332; ¶94 “the query may be sent to the server in block 330 and the response may be received in block 332”): 
update the cache, at least in part by: 
associating the category received as the result of the second query  with the first URL(Cohen, Figure 3, 334; ¶94 “The response may be , and 
… that indicates that the categorization of the first URL is being resolved (Cohen, Figure 3, 329; ¶95 “When a previous query has been made in block 329, this indicates that the reputation server may have transmitted all of the available information and that further query may be unproductive.  Thus, if a query has already been made in block 329 or when another mode is not available, the process may end in block 338 by using the best known reputation data generated in block 322”); and Application Serial No. 16/286,164 
Attorney Docket No. PALOPOIOCI2enforce a policy with respect to the request to access the first URL (Cohen, ¶26 “a set of policies may permit deny access to certain URLs based on the URL classification”); and 
a memory coupled to the processor and configured to provide the processor with instructions as computer readable storage media having instructions (Cohen, ¶18) that perform the recited operations when executed by a computer system (Cohen, ¶22).  
Cohen does not explicitly teach insert a set of one or more temporary cache entry corresponding to the received URL into the cache, wherein the set of one or more temporary cache entry indicates that a categorization of the received URL is being the set of one or more temporary cache entries into the cache, a subsequent request received for access to a URL that is related to the received URL will be queued pending a resolution of the categorization of the first URL's; receive the subsequent request... and queue the subsequent request ... pending the resolution …removing the temporary entry corresponding to the received URL.
Brian teaches determine that a representation of the first … is not present in a cache (Bain, Column 15, lines 55 “if the request is due to a cache miss”) and in response to the determination, insert a set of one or more temporary cache entries corresponding to the first … into the cache as setting the cache block bit for the queried item (Bain, Column 15, lines 56 “the task that caused the miss will be blocked and its Cache Blocked bit will be set”), wherein the set of one or more temporary cache entry indicates that ... is being resolved as the request queue is holding cache fill requests (Bain, Column 15, lines 53-54 “This queue is three deep and each entry can hold a request to fill a cache line”) until the request is completed and the tasks are unblocked (Bain, Column 15, lines 56-57 “When the cache request is completed the task will be unblocked”), and wherein as a result of the insertion of the set of one or more temporary cache entries into the cache as setting the cache block bit for the queried item (Bain, Column 15, lines 56 “the task that caused the miss will be blocked and its Cache Blocked bit will be set”), a subsequent request received for access to ...will be queued (Bain, Column 15, lines 53-54 “This queue is three deep and each entry can hold a request to fill a cache line”) pending a resolution ...;  
receive the subsequent request... and queue the subsequent request (Bain, Column 15, lines 53-54 “This queue is three deep and each entry can hold a request to fill a cache line”) ... pending the resolution of the (Brian, Column 60-62 "When any cache request is filled, the queue becomes available and all tasks that were blocked waiting for a slot will be unblocked")...
…removing the set of one or more temporary entries corresponding to the first … (Bain, Column 15, lines 56-57 “When the cache request is completed the task will be unblocked”).
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the cache taught by Cohen to implement the cache queue and cache block bit taught by Bain as it yields the predictable results of reducing the effects of a cache stampede.  Such smart caches are known in the art for addressing the issue, known as a cache stampede, encountered when multiple cache misses occur simultaneously.  Please note that within the proposed combination Cohen suggests that child URLs share the same classification as the top level URL as this may be more efficient than storing the same classification for each of many child URLs (Cohen, ¶72).  Within the proposed combination when a bit block is set for a cache line (Brian, Column 15, lines 55-56) then all the requests that fall into the same tree of URLs (Cohen, ¶93) may be blocked to prevent a cache stampede for a URL and all of its known variants.

wherein the content of the first and second query is the same (Cohen, ¶75 “The probabilistic set membership key may identify membership of a URL in a specific set of URLs”), and wherein the first as the original query from block 302 (Cohen, Figure 3, 330; ¶96 “the query in block 330 may include just the query from block 302, while in other embodiments, the query in block 330 may include variants of the URL from block 302”) and second query as variants of the URL (Cohen, Figure 3, 330; ¶96 “the query in block 330 may include variants of the URL from block 302”) are submitted to two different entities as a second iteration of the operation (Figure 3, see the loop; ¶96 “the query in block 330 may include variants of the URL from block 302”)r.  

With regard to claims 4 and 15 the proposed combination further teaches wherein the first query as the original query from block 302 (Cohen, Figure 3, 330; ¶96 “the query in block 330 may include just the query from block 302, while in other embodiments, the query in block 330 may include variants of the URL from block 302”) is performed against a database as sending the query to the server (Cohen, Figure 3, 330; ¶94 “the query may be sent to the server”) associated with the bloom filter (Cohen, ¶32 “The probabilistic set membership mechanism may be a Bloom filter”; ¶93 “the tree of URLs may be searched in block 326 to identify a node in which the probabilistic set membership keys may indicate that the requested URL or some variant may be available from the reputation server”).  

 wherein the second query is a shortened version of the first query (Cohen, ¶92 “the process may return to block 314 to analyze another variant URL” such as ¶68 “a URL reputation client may receive a URL of ‘a.domain.com/c/e” … ¶69 “The URL reputation client may identify multiple variants of the requested URL.  In the example, the variants may include ‘domain.com’”).  

With regard to claims 6 and 17 the proposed combination further teaches wherein the second query as variants of the URL (Cohen, Figure 3, 330; ¶96 “the query in block 330 may include variants of the URL from block 302”) is performed against a database as sending the query to the server (Cohen, Figure 3, 330; ¶94 “the query may be sent to the server”) that is remote from the bloom filter (Cohen, ¶32 “The probabilistic set membership mechanism may be a Bloom filter”; ¶25 “The client may maintain a cached reputation database that may include information from which the client may determine if the server has information about a specific URL”; Figure 1, 128; ¶43, 45).  

With regard to claims 9 and 18 the proposed combination further teaches wherein the processor is further configured to rewrite the first URL (Cohen, ¶69 “The URL reparation client may identify multiple variants of the requested URL”).  

With regard to claim 10 the proposed combination further teaches wherein the processor is configured to match the rewritten URL (Cohen, Figure 3, 326; ¶93  against the bloom filter (Cohen, ¶75 “The probabilistic set membership key may identify membership of a URL in a specific set of URLs”).  

With regard to claims 12 and 25 the proposed combination further teaches wherein matching comprises matching a transformation of the first URL against (Cohen, Figure 3, 326; ¶93 “After variants are analyzed in block 324, the tree of URLs may be searched in block 326 to identify a node in which the probabilistic set me membership keys may indicate that the requested URL or some variant may be available from the reputation server”) the bloom filter (Cohen, ¶75 “The probabilistic set membership key may identify membership of a URL in a specific set of URLs”).  

With regard to claim 14 Cohen teaches A method, comprising: 
receiving, from a first client device (Cohen, ¶25 “the client may request reputations for a specific URL”; Figure 1, see the top box in the stack of 134 “client device” boxes), a request to access a first uniform resource locator (URL) as the specific URL (Cohen, ¶25 “the client may request reputations for a specific URL”; Figure 3, 302 “receive URL”); 
determining that a representation of the received URL is not present in a cache (Cohen, ¶80 “when the URL is not found in the cached reputation database”; Figure 3, 304 and 316) and in response to the determination as when the information , inserting a set of one or more … as marking that the server has been queried (Cohen, Figure 3, 329) corresponding to the first URL as the query from block 302 (Cohen, ¶96 “The query in block 330 may include just the URL from block 302, while in other embodiments, the query in block 330 may include variants of the URL from block 302”) into the cache (Cohen, ¶80 “the cached reputation database”), wherein the set of one or more … indicates (Cohen, Figure 3, 320, see “yes” direction indicating that the server has already been queried) that a categorization (Cohen, ¶80 “a query may be made to the server to fetch the classification and populate the cached reputation database”) of the first URL as the query from block 302 (Cohen, ¶96 “the query in block 330 may include just the URL from block 302, while in other embodiments, the query in block 330 may include variants of the URL from block 302”) is being resolved as the response from the server (Cohen, Figure 3, 330, 332, 334; ¶94 “the query may be sent to the server in block 330 and the response received in block 332.  The response may be stored in the cache reputation database in block 334”), and wherein as a result of the insertion of the set of one or more … as marking that the server into the cache (Cohen, ¶80 “the cached reputation database”), a subsequent request as a second request of the plurality of requests contemplated (Cohen, ¶47 “the device 102 may receive requests from client devices 134”) received for access to a related URL as a variant of the requested URL (Cohen, ¶93 “the requested URL or some variant may be available from the reputation server”; ¶95 “When a previous query has been made in block 329, this indicates that the eruption server may have transmitted all of the available information and that further query may be unproductive”) that is different from the first URL as the query from block 302 (Cohen, ¶96 “the query in block 330 may include just the URL from block 302, while in other embodiments, the query in block 330 may include variants of the URL from block 302”) but related to the first URL as the variants are clearly different from but related to the original URL (Cohen, ¶69 “identify multiple variants of the requests URL”) will be … pending (Cohen, ¶95 “When a previous query has been made in block 329, this indicates that the eruption server may have transmitted all of the available information and that further query may be unproductive”) a resolution of the categorization of the first URL's (Cohen, ¶72 “a domain may have many thousands of children URLs but when those child URLs all share the same classification as the top level URL, a single classification definition for the top level URL may be inherited to all the lower level URLs”); 
receiving the subsequent request as a second request of the plurality of requests contemplated (Cohen, ¶47 “the device 102 may receive requests from client devices 134”) from a second client device (Cohen, ¶25 “the client may request reputations for a specific URL”; Figure 1, see the bottom box in the stack of 134 “client  that is different from the first client device (Cohen, Figure 1, 134 see the plurality of distinct boxes drawn for the client devices) and … (Cohen, ¶95 “When a previous query has been made in block 329, this indicates that the eruption server may have transmitted all of the available information and that further query may be unproductive”) the subsequent request from the second client device as a second request of the plurality of requests contemplated (Cohen, ¶47 “the device 102 may receive requests from client devices 134”) … the resolution of the categorization of the first URL (Cohen, Figure 3, 334 “Store response in cached database”);
matching (Cohen, Figure 3, 326; ¶93 “the tree of URLs may be searched in block 326 to identify a node in which the probabilistic set membership keys may indicate that the requested URL or some variant may be available from the reputation server”)at least a portion of a representation of the first URL as the signature and variations of the URL Cohen ¶111 “the URL may be processed by one, two, or more hash functions to generate a signature that is used in the bloom filter”) against a bloom filter (Cohen, ¶112 “the signature may be compared to the probabilistic set membership key”; Figure 5, 508) to check to see if the URL is in the Database (Cohen, Figure 3, 326, 328), using a processor a computer system (Cohen, ¶22); 
in response to receiving an "accept" as a result of the match against the bloom filter (Cohen, Figure 3, 326; ¶93 “the tree of URLs may be searched in block 326 to identify a node in which the probabilistic set membership keys may indicate that the requested URL or some variant may be available from the reputation server”) please note that the “accept” response has been interpreted in view of Paragraphs [0027 and [0028] of the original specification which highlights that the URL is present in the , performing a first query using the matched portion as the original query from block 302 (Cohen, Figure 3, 330; ¶96 “the query in block 330 may include just the query from block 302, while in other embodiments, the query in block 330 may include variants of the URL from block 302”); 
determining that a false positive response (Cohen, ¶35 “the probabilistic set membership mechanism may result in false positive results”), incorrectly indicating that a database associated with the bloom filter includes categorization information for the first URL as the results from the reputation search are a false positive, meaning the URL was not present in the database (Cohen, ¶35 “A false positive result may be a finding that the URL is present in the set of URLs when, in fact, the URL is not present”), is returned by the bloom filter (Cohen, ¶112 “the signature may be compared to the probabilistic set membership key”; Figure 5, 508) to check to see if the URL is in the Database (Cohen, Figure 3, 326, 328), and in response to determining that the false positive response the system storing the results from the database search (Figure 3, see arrow from 334 to 310) the system would continue operating by checking if local data is stored (Figure 3, see arrow from 310 to 338) is returned: 
determining a modification to make to the first query (Cohen, Figure 3, 310 “determine variants”; ¶87 “The reputation client may determine the variants of a URL in block 310.  The variants may include host variants and path variants”) and use the modification to perform a second query as variants of the URL (Cohen, Figure 3, 330; ¶96 “the query in block 330 may include variants of the URL from block 302”) that is different from the first query as a second ; and 
based at least in part on a category received as a result of the second query (Cohen, ¶26 “the URL reputation server may determine a classification for a given URL”; Figure 3, 332; ¶94 “the query may be sent to the server in block 330 and the response may be received in block 332”): 
updating the cache, at least in part by: 
associating the category received as the result of the second query with the first URL (Cohen, Figure 3, 334; ¶94 “The response may be stored in the cached reputation database in block 334; ¶97 “The results returned in block 332 may include the URL from block 302 as well as information for variants of the URL.  In some cases, the results of block 332 may include URLs that may be anticipated or predicted by the reputation server for future queries, providing information regarding a superset of the variant defined in block 310”), and 
… that indicates that the categorization of the first URL is being resolved  (Cohen, Figure 3, 329; ¶95 “When a previous query has been made in block 329, this indicates that the reputation server may have transmitted all of the available information and that further query may be unproductive.  Thus, if a query has already been made in block 329 or when another mode is not available, the process may end in block 338 by using the best known reputation data generated in block 322”); and Application Serial No. 16/286,164 
Attorney Docket No. PALOPOIOCI2enforcing a policy with respect to the request to access the first URL (Cohen, ¶26 “a set of policies may permit deny access to certain URLs based on the URL classification”)...  
Cohen does not explicitly teach inserting a set of one or more temporary cache entry corresponding to the received URL into the cache, wherein the set of one or more temporary cache entry indicates that a categorization of the received URL is being resolved, and wherein as a result of the insertion of the set of one or more temporary cache entries into the cache, a subsequent request received for access to a URL that is related to the received URL will be queued pending a resolution of the categorization of the first URL's; receiving the subsequent request... and queue the subsequent request ... pending the resolution …removing the temporary entry corresponding to the received URL.
Brian teaches determining that a representation of the first … is not present in a cache (Bain, Column 15, lines 55 “if the request is due to a cache miss”) and in response to the determination, inserting a set of one or more temporary cache entries corresponding to the first … into the cache as setting the cache block bit for the queried item (Bain, Column 15, lines 56 “the task that caused the miss will be blocked and its Cache Blocked bit will be set”), wherein the set of one or more temporary cache entry indicates that ... is being resolved as the request queue is holding cache fill requests (Bain, Column 15, lines 53-54 “This queue is three deep and each entry can hold a request to fill a cache line”) until the request is completed and the tasks are unblocked (Bain, Column 15, lines 56-57 “When the cache request is completed the task will be unblocked”), and wherein as a result of the insertion of the set of one or more temporary cache entries into the cache as setting the cache block bit for the queried item (Bain, Column 15, lines 56 “the task that caused the miss will be blocked and its Cache Blocked bit will be set”), a subsequent request received for access to ...will be queued (Bain, Column 15, lines 53-54 “This queue is three deep and each entry can hold a request to fill a cache line”) pending a resolution (Bain, Column 15, lines 56-57 “When the cache request is completed the task will be unblocked”)...;  
receiving the subsequent request... and queue the subsequent request (Bain, Column 15, lines 53-54 “This queue is three deep and each entry can hold a request to fill a cache line”) ... pending the resolution of the (Brian, Column 60-62 "When any cache request is filled, the queue becomes available and all tasks that were blocked waiting for a slot will be unblocked")...
…removing the set of one or more temporary entries corresponding to the first … (Bain, Column 15, lines 56-57 “When the cache request is completed the task will be unblocked”).
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the cache taught by Cohen to implement the cache queue and cache block bit taught by Bain as it yields the predictable results of reducing the effects of a cache stampede.  Such smart caches are known in the art for addressing the issue, known as a cache stampede, encountered when multiple cache misses occur simultaneously.  Please note that within the proposed combination Cohen suggests that child URLs share the same classification as the top level URL as this may be more efficient than storing the same classification for 

With regard to claim 20 Cohen teaches A computer program product embodied in a non-transitory computer readable storage medium and comprising computer instructions as computer readable storage media having instructions (Cohen, ¶18) for: 
receiving, from a first client device (Cohen, ¶25 “the client may request reputations for a specific URL”; Figure 1, see the top box in the stack of 134 “client device” boxes), a request to access a first uniform resource locator (URL) as the specific URL (Cohen, ¶25 “the client may request reputations for a specific URL”; Figure 3, 302 “receive URL”); 
determining that a representation of the received URL is not present in a cache (Cohen, ¶80 “when the URL is not found in the cached reputation database”; Figure 3, 304 and 316) and in response to the determination as when the information was not found in the cached (Cohen, Fig. 3, 316; ¶90 “If the local data does exist in the block 316”) the system checks the bloom filter (Cohen, Fig. 3, 326; ¶93 “the tree of URLs may be searched in block 326 to identify a node in which the probabilistic set membership keys may indicate that the requested URL or some variant maybe available from the reputation server”) then issues a query to the bloom filter if a previous query has not been made  (Cohen, Figure 3, 328, 329; ¶94 “if the additional information , inserting a set of one or more … as marking that the server has been queried (Cohen, Figure 3, 329) corresponding to the first URL as the query from block 302 (Cohen, ¶96 “The query in block 330 may include just the URL from block 302, while in other embodiments, the query in block 330 may include variants of the URL from block 302”) into the cache (Cohen, ¶80 “the cached reputation database”), wherein the set of one or more … indicates (Cohen, Figure 3, 320, see “yes” direction indicating that the server has already been queried) that a categorization (Cohen, ¶80 “a query may be made to the server to fetch the classification and populate the cached reputation database”) of the first URL as the query from block 302 (Cohen, ¶96 “the query in block 330 may include just the URL from block 302, while in other embodiments, the query in block 330 may include variants of the URL from block 302”) is being resolved as the response from the server (Cohen, Figure 3, 330, 332, 334; ¶94 “the query may be sent to the server in block 330 and the response received in block 332.  The response may be stored in the cache reputation database in block 334”), and wherein as a result of the insertion of the set of one or more … as marking that the server has been queried (Cohen, Figure 3, 329) into the cache (Cohen, ¶80 “the cached reputation database”), a subsequent request as a second request of the plurality of requests contemplated (Cohen, ¶47 “the device 102 may receive requests from client devices 134”) received for access to a related URL as a variant of the requested URL (Cohen, ¶93 “the requested URL or some variant may be available from the reputation server”; ¶95 “When a previous query has been made in block 329, this indicates that the  that is different from the first URL as the query from block 302 (Cohen, ¶96 “the query in block 330 may include just the URL from block 302, while in other embodiments, the query in block 330 may include variants of the URL from block 302”) but related to the first URL as the variants are clearly different from but related to the original URL (Cohen, ¶69 “identify multiple variants of the requests URL”) will be … pending (Cohen, ¶95 “When a previous query has been made in block 329, this indicates that the eruption server may have transmitted all of the available information and that further query may be unproductive”) a resolution of the categorization of the first URL's (Cohen, ¶72 “a domain may have many thousands of children URLs but when those child URLs all share the same classification as the top level URL, a single classification definition for the top level URL may be inherited to all the lower level URLs”); 
receiving the subsequent request as a second request of the plurality of requests contemplated (Cohen, ¶47 “the device 102 may receive requests from client devices 134”) from a second client device (Cohen, ¶25 “the client may request reputations for a specific URL”; Figure 1, see the bottom box in the stack of 134 “client device” boxes) that is different from the first client device (Cohen, Figure 1, 134 see the plurality of distinct boxes drawn for the client devices) and … (Cohen, ¶95 “When a previous query has been made in block 329, this indicates that the eruption server may have transmitted all of the available information and that further query may be unproductive”) the subsequent request from the second client device as a second request of the plurality of requests contemplated (Cohen, ¶47 “the device 102 may … the resolution of the categorization of the first URL (Cohen, Figure 3, 334 “Store response in cached database”);
matching (Cohen, Figure 3, 326; ¶93 “the tree of URLs may be searched in block 326 to identify a node in which the probabilistic set membership keys may indicate that the requested URL or some variant may be available from the reputation server”)at least a portion of a representation of the first URL as the signature and variations of the URL Cohen ¶111 “the URL may be processed by one, two, or more hash functions to generate a signature that is used in the bloom filter”) against a bloom filter (Cohen, ¶112 “the signature may be compared to the probabilistic set membership key”; Figure 5, 508) to check to see if the URL is in the Database (Cohen, Figure 3, 326, 328), using a processor a computer system (Cohen, ¶22); 
in response to receiving an "accept" as a result of the match against the bloom filter (Cohen, Figure 3, 326; ¶93 “the tree of URLs may be searched in block 326 to identify a node in which the probabilistic set membership keys may indicate that the requested URL or some variant may be available from the reputation server”) please note that the “accept” response has been interpreted in view of Paragraphs [0027 and [0028] of the original specification which highlights that the URL is present in the database, performing a first query using the matched portion as the original query from block 302 (Cohen, Figure 3, 330; ¶96 “the query in block 330 may include just the query from block 302, while in other embodiments, the query in block 330 may include variants of the URL from block 302”); 
determining that a false positive response (Cohen, ¶35 “the probabilistic set membership mechanism may result in false positive results”), incorrectly indicating that a database associated with the bloom filter includes categorization information for the first URL as the results from the reputation search are a false positive, meaning the URL was not present in the database (Cohen, ¶35 “A false positive result may be a finding that the URL is present in the set of URLs when, in fact, the URL is not present”), is returned by the bloom filter (Cohen, ¶112 “the signature may be compared to the probabilistic set membership key”; Figure 5, 508) to check to see if the URL is in the Database (Cohen, Figure 3, 326, 328), and in response to determining that the false positive response the system storing the results from the database search (Figure 3, see arrow from 334 to 310) the system would continue operating by checking if local data is stored (Figure 3, see arrow from 310 to 338) is returned: 
determining a modification to make to the first query (Cohen, Figure 3, 310 “determine variants”; ¶87 “The reputation client may determine the variants of a URL in block 310.  The variants may include host variants and path variants”) and use the modification to perform a second query as variants of the URL (Cohen, Figure 3, 330; ¶96 “the query in block 330 may include variants of the URL from block 302”) that is different from the first query as a second iteration of the operation (Figure 3, see the loop; ¶96 “the query in block 330 may include variants of the URL from block 302”); and 
based at least in part on a category received as a result of the second query (Cohen, ¶26 “the URL reputation server may determine a classification for a given URL”; Figure 3, 332; ¶94 “the query may be sent to the server in block 330 and the response may be received in block 332”): 
updating the cache, at least in part by: 
associating the category received as the result of the second query with the first URL (Cohen, Figure 3, 334; ¶94 “The response may be stored in the cached reputation database in block 334; ¶97 “The results returned in block 332 may include the URL from block 302 as well as information for variants of the URL.  In some cases, the results of block 332 may include URLs that may be anticipated or predicted by the reputation server for future queries, providing information regarding a superset of the variant defined in block 310”), and 
… that indicates that the categorization of the first URL is being resolved (Cohen, Figure 3, 329; ¶95 “When a previous query has been made in block 329, this indicates that the reputation server may have transmitted all of the available information and that further query may be unproductive.  Thus, if a query has already been made in block 329 or when another mode is not available, the process may end in block 338 by using the best known reputation data generated in block 322”); and Application Serial No. 16/286,164 
Attorney Docket No. PALOPOIOCI2enforcing a policy with respect to the request to access the first URL (Cohen, ¶26 “a set of policies may permit deny access to certain URLs based on the URL classification”)...  
Cohen does not explicitly teach inserting a set of one or more temporary cache entry corresponding to the received URL into the cache, wherein the set of one or more temporary cache entry indicates that a categorization of the received URL is being resolved, and wherein as a result of the insertion of the set of one or more temporary cache entries into the cache, a subsequent request received for access to a URL that is related to the received URL will be queued pending a resolution of the categorization of the first URL's; receiving the subsequent request... and queue the subsequent request ... pending the resolution …removing the temporary entry corresponding to the received URL.
Brian teaches determining that a representation of the first … is not present in a cache (Bain, Column 15, lines 55 “if the request is due to a cache miss”) and in response to the determination, inserting a set of one or more temporary cache entries corresponding to the first … into the cache as setting the cache block bit for the queried item (Bain, Column 15, lines 56 “the task that caused the miss will be blocked and its Cache Blocked bit will be set”), wherein the set of one or more temporary cache entry indicates that ... is being resolved as the request queue is holding cache fill requests (Bain, Column 15, lines 53-54 “This queue is three deep and each entry can hold a request to fill a cache line”) until the request is completed and the tasks are unblocked (Bain, Column 15, lines 56-57 “When the cache request is completed the task will be unblocked”), and wherein as a result of the insertion of the set of one or more temporary cache entries into the cache as setting the cache block bit for the queried item (Bain, Column 15, lines 56 “the task that caused the miss will be blocked and its Cache Blocked bit will be set”), a subsequent request received for access to ...will be queued (Bain, Column 15, lines 53-54 “This queue is three deep and each entry can hold a request to fill a cache line”) pending a resolution (Bain, Column 15, lines 56-57 “When the cache request is completed the task will be unblocked”)...;  
receiving the subsequent request... and queue the subsequent request (Bain, Column 15, lines 53-54 “This queue is three deep and each entry can hold a request to fill a cache line”) ... pending the resolution of the (Brian, Column 60-62 "When any cache request is filled, the queue becomes available and all tasks that were blocked waiting for a slot will be unblocked")...
…removing the set of one or more temporary entries corresponding to the first … (Bain, Column 15, lines 56-57 “When the cache request is completed the task will be unblocked”).
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the cache taught by Cohen to implement the cache queue and cache block bit taught by Bain as it yields the predictable results of reducing the effects of a cache stampede.  Such smart caches are known in the art for addressing the issue, known as a cache stampede, encountered when multiple cache misses occur simultaneously.  Please note that within the proposed combination Cohen suggests that child URLs share the same classification as the top level URL as this may be more efficient than storing the same classification for each of many child URLs (Cohen, ¶72).  Within the proposed combination when a bit block is set for a cache line (Brian, Column 15, lines 55-56) then all the requests that fall into the same tree of URLs (Cohen, ¶93) may be blocked to prevent a cache stampede for a URL and all of its known variants.

Claims 3, 7, 22, and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cohen in view of Bain and Amiri [2004/0133538].

With regard to claims 3 and 22 the proposed combination further teaches wherein the first query as the original query from block 302 (Cohen, Figure 3, 330; ¶96 “the query in block 330 may include just the query from block 302, while in other embodiments, the query in block 330 may include variants of the URL from block 302”) is performed against a database as sending the query to the server (Cohen, Figure 3, 330) … associated with a database as the reputation server (Cohen, ¶94 “the query may be sent to the server”) associated with the bloom filter (Cohen, ¶32 “The probabilistic set membership mechanism may be a Bloom filter”; ¶93 “the tree of URLs may be searched in block 326 to identify a node in which the probabilistic set membership keys may indicate that the requested URL or some variant may be available from the reputation server”).
Cohen does not explicitly teach a database cache associated with a database.  Amiri teaches wherein the first query (Amiri, ¶38 “Requests for dynamic content are received by the edge server and handled by application components hosted inside the edge application server 105…”) is performed against (Amiri, ¶38 “…These components issued database queries, which are intercepted by the edge data cache 104 and handled from local data if possible”) a database cache (Amiri, ¶38 “The edge server, however, does not have a replica of the entire database as stored in the original site.  Instead, it uses a novel edge data cache 104”) associated (Id) with a database (Amiri, ¶38 “an origin server 108 where a main database and website are hosted… The original server 108 includes a database 101”).


With regard to claims 7 and 23 the proposed combination further teaches wherein the second query as variants of the URL (Cohen, Figure 3, 330; ¶96 “the query in block 330 may include variants of the URL from block 302”)  is performed against a database as sending the query to the server (Cohen, Figure 3, 330; ¶94 “the query may be sent to the server”) … that is associated with a remote database (Cohen, ¶32 “The probabilistic set membership mechanism may be a Bloom filter”; ¶25 “The client may maintain a cached reputation database that may include information from which the client may determine if the server has information about a specific URL”; Figure 1, 128; ¶43, 45).  
cache associated with a database.  Amiri teaches wherein the second query (Amiri, ¶38 “Requests for dynamic content are received by the edge server and handled by application components hosted inside the edge application server 105…”) is performed against (Amiri, ¶38 “…These components issued database queries, which are intercepted by the edge data cache 104 and handled from local data if possible”) a database cache (Amiri, ¶38 “The edge server, however, does not have a replica of the entire database as stored in the original site.  Instead, it uses a novel edge data cache 104”) associated (Id) with a remote as the edge data cache is remote from the client machines (Amiri, ¶38 “The network 100 includes two edge server 109 and 110 connected to client machines performing web request, and also connected to an origin server 108”) database (Amiri, ¶38 “an origin server 108 where a main database and website are hosted… The original server 108 includes a database 101”).
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the proposed combination to use the edge data cache taught by Amiri as it yields the predictable results of improving the performance of queries and enhances data availability.  The use of the edge server in a content distribution network can use a nearby database cache to speed up data access and generate dynamic web content more quickly at the edge of the network (Amiri, ¶1).  Within the proposed combination the techniques taught by Amiri are used to modify the remote server taught by Cohen (Cohen, Figure 1, 150).  Wherein the Remote server (Cohen, Figure 1, 150) may be replaced with the edge data cache taught by Amiri (Amiri, Figure 1, 100) wherein the data may be stored in the .

Claims 8, 13, 24 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cohen in view of Brian and Mitzenmacher [2003/0005036].

With regard to claims 8 and 24 the Cohen further teaches wherein at least one of the first query and the second query includes an … hash of a representation of at least a portion of the first URL (Cohen, ¶111 “the URL may be processed by one, two, or more hash functions to generate a signature that is used in the bloom filter”).  The proposed combination does not explicitly teach that the hash function used by the bloom filter includes a MD5 Hash.  Mitzenmacher teaches an MD5 hash …as use of an MD5 hash function to generate the bloom filter hash (Mitzenmacher, ¶52).  It would have been obvious to one of ordinary skill in the art to which said subject matter pertains at the time the invention was made to have implemented the hash function taught by the proposed combination using a MD5 hash function as taught by Mitzenmacher as it is well known a suitable has function for bloom filters (Mitzenmacher, ¶52).
  
With regard to claims 13 and 26 the Cohen further teaches wherein the transformation includes an … hash (Cohen, ¶111 “the URL may be processed by one, two, or more hash functions to generate a signature that is used in the bloom an MD5 hash …as use of an MD5 hash function to generate the bloom filter hash (Mitzenmacher, ¶52).  It would have been obvious to one of ordinary skill in the art to which said subject matter pertains at the time the invention was made to have implemented the hash function taught by the proposed combination using a MD5 hash function as taught by Mitzenmacher as it is well known a suitable has function for bloom filters (Mitzenmacher, ¶52).

Response to Arguments
Applicant's arguments filed January 10, 2022 have been fully considered but they are not persuasive.  All the arguments regarding the newly added limitations are addressed in the above rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA WILLIS whose telephone number is (571)270-7691. The examiner can normally be reached Monday-Friday 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA L WILLIS/           Primary Examiner, Art Unit 2156